DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,323,878. 

Current Application
US Patent no. 10,323,878
A cold storage facility comprising: a cold storage enclosure defining an enclosed space; a refrigeration system configured to cool the enclosed space; and a control system comprising: a data processing apparatus; a communication subsystem that transmits and receives data over one or more networks and one or more media; a memory device storing instructions that when executed by data processing apparatus cause the control system to perform operations comprising: obtaining a logistics schedule for the enclosed space that identifies inventory expected to arrive at or be distributed from the cold storage facility over a predetermined period of time in the future; determining an amount of energy to be added to the enclosed space by the logistics schedule over the predetermined period of time in the future; determining an operational schedule for at least a portion of the refrigeration system based on the determined amount of energy for the logistics schedule, energy cost information, and a threshold temperature for the enclosed space, wherein the operational schedule identifies, at least, (i) a target temperature setpoint to which the enclosed space is to be cooled to maintain a temperature below the threshold temperature while the logistics schedule is performed and First Named Inventor Alexander James Woolf Attorney Docket: 41979-0025003 while the refrigeration system is deactivated, and (ii) a schedule identifying, at least, a first time at which the refrigeration system is activated to reach the target temperature setpoint, a second time at which the refrigeration system is deactivated, and a third time at which the refrigeration system is scheduled to be reactivated; activating, at the first time, the portion of the refrigeration system based on the operational schedule to cool the enclosed space to the target temperature setpoint; deactivating, at the second time, the powered portion of the refrigeration system based on the operational schedule to permit the enclosed space to be warmed toward the threshold temperature; and reactivating, at the third time, the portion of the refrigeration system to maintain the enclosed space below the threshold temperature.
Claim 1:  A cold storage facility comprising: 
a cold storage enclosure defining an enclosed space; 
a refrigeration system configured to cool the enclosed space; 

a plurality of temperature sensors configured to sense temperature levels at a plurality of locations within the enclosed space; and 
a control system comprising: 
a data processing apparatus; 
a communication subsystem that transmits and receives data over one or more networks and one or more media; 
a memory device storing instructions that when executed by data processing apparatus cause the control system to perform operations comprising: determining a thermal model of the enclosed space based on temperature levels sensed by the plurality of temperature sensors; obtaining an energy cost model that describes a schedule of variable energy costs over a predetermined period of time in the future; obtaining a logistics schedule for the enclosed space that identifies inventory expected to arrive at or be distributed from the cold storage facility over the predetermined period of time in the future; determining an amount of heat energy to be added to the enclosed space by the logistics schedule over the predetermined period of time in the future; determining an operational schedule for at least a portion of the refrigeration system based on the thermal model, the energy cost model, the determined amount of heat energy for the logistics schedule, and a maximum allowed temperature for the enclosed space, wherein the operational schedule identifies, at least, (i) a target temperature setpoint to which the enclosed space is to be cooled to maintain a temperature below the maximum allowed temperature while the logistics schedule is performed and while the refrigeration system is deactivated, and (ii) a time schedule identifying, at least, a first time at which the refrigeration system is activated to reach the target temperature setpoint, a second time at which the refrigeration system is deactivated, and a third time at which the refrigeration system is scheduled to be reactivated; powering on, at the first time, the portion the refrigeration system based on the operational schedule; cooling, by the powered portion of the refrigeration system, the enclosed space to the target temperature setpoint below the maximum allowed temperature; reducing, at the second time, power usage of the powered portion of the refrigeration system based on the operational schedule; and permitting the enclosed space to be warmed by ambient temperatures toward the maximum allowed temperature while the logistics schedule is performed; and reactivating, at the third time, the refrigeration system to maintain the enclosed space below the maximum allowed temperature after the logistics schedule has been performed while the refrigeration system was deactivated.


As described above, claim 1 of US Patent no. 10,323,878 discloses all limitations of claim 23 of the current application.  All limitations of dependent claims 24-30 are disclosed in claims 1-5 of US Patent no. 10,323,878.  Claims 31-44 of the current application disclose similar subject matter to that of claims 23-30 and are rejected based on the grounds set forth above.

Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,316.

Current Application
US Patent no. 11,181,316
A cold storage facility comprising: a cold storage enclosure defining an enclosed space; a refrigeration system configured to cool the enclosed space; and a control system comprising: a data processing apparatus; a communication subsystem that transmits and receives data over one or more networks and one or more media; a memory device storing instructions that when executed by data processing apparatus cause the control system to perform operations comprising: obtaining a logistics schedule for the enclosed space that identifies inventory expected to arrive at or be distributed from the cold storage facility over a predetermined period of time in the future; determining an amount of energy to be added to the enclosed space by the logistics schedule over the predetermined period of time in the future; determining an operational schedule for at least a portion of the refrigeration system based on the determined amount of energy for the logistics schedule, energy cost information, and a threshold temperature for the enclosed space, wherein the operational schedule identifies, at least, (i) a target temperature setpoint to which the enclosed space is to be cooled to maintain a temperature below the threshold temperature while the logistics schedule is performed and First Named Inventor Alexander James Woolf Attorney Docket: 41979-0025003 while the refrigeration system is deactivated, and (ii) a schedule identifying, at least, a first time at which the refrigeration system is activated to reach the target temperature setpoint, a second time at which the refrigeration system is deactivated, and a third time at which the refrigeration system is scheduled to be reactivated; activating, at the first time, the portion of the refrigeration system based on the operational schedule to cool the enclosed space to the target temperature setpoint; deactivating, at the second time, the powered portion of the refrigeration system based on the operational schedule to permit the enclosed space to be warmed toward the threshold temperature; and reactivating, at the third time, the portion of the refrigeration system to maintain the enclosed space below the threshold temperature.
Claim 1:  A cold storage facility comprising: 
a cold storage enclosure defining an enclosed space; 
a refrigeration system configured to cool the enclosed space; 

a plurality of temperature sensors configured to sense temperature levels at a plurality of locations within the enclosed space; and 
a control system comprising: 
a data processing apparatus; 
a communication subsystem that transmits and receives data over one or more networks and one or more media; 
a memory device storing instructions that when executed by data processing apparatus cause the control system to perform operations comprising: determining a thermal model of the enclosed space based on temperature levels sensed by the plurality of temperature sensors; obtaining an energy cost model that describes a schedule of variable energy costs over a predetermined period of time in the future; obtaining a logistics schedule for the enclosed space that identifies inventory expected to arrive at or be distributed from the cold storage facility over the predetermined period of time in the future; determining an amount of heat energy to be added to the enclosed space by the logistics schedule over the predetermined period of time in the future; determining an operational schedule for at least a portion of the refrigeration system based on the thermal model, the energy cost model, the determined amount of heat energy for the logistics schedule, and a maximum allowed temperature for the enclosed space, wherein the operational schedule identifies, at least, (i) a target temperature setpoint to which the enclosed space is to be cooled to maintain a temperature below the maximum allowed temperature while the logistics schedule is performed and while the refrigeration system is deactivated, and (ii) a time schedule identifying, at least, a first time at which the refrigeration system is activated to reach the target temperature setpoint, a second time at which the refrigeration system is deactivated, and a third time at which the refrigeration system is scheduled to be reactivated; powering on, at the first time, the portion the refrigeration system based on the operational schedule; cooling, by the powered portion of the refrigeration system, the enclosed space to the target temperature setpoint below the maximum allowed temperature; reducing, at the second time, power usage of the powered portion of the refrigeration system based on the operational schedule; and permitting the enclosed space to be warmed by ambient temperatures toward the maximum allowed temperature while the logistics schedule is performed; and reactivating, at the third time, the refrigeration system to maintain the enclosed space below the maximum allowed temperature after the logistics schedule has been performed while the refrigeration system was deactivated.


As described above, claim 1 of U.S. Patent No. 11,181,316discloses all limitations of claim 23 of the current application.  All limitations of dependent claims 24-30 are disclosed in claims 1-13 of U.S. Patent No. 11,181,316.  Claims 31-44 of the current application disclose similar subject matter to that of claims 23-30 and are rejected based on the grounds set forth above.

Allowable Subject Matter
Examiner notes that claims 23-44 would be allowable upon resolution of the above nonstatutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
Battson et al., US Patent no. 4,807,443 discloses a refrigeration control system that determines an operation schedule based on an energy cost model and a maximum allowed temperature.
Ehlers, US Patent Application Publication no. 2007/0125104 discloses time shifting cooling functions based on energy costs.
Murayama, US Patent Application Publication no. 2015/0295423 discloses a control system for a temperature regulating device that determines and operation schedule based on forecasted energy demand during future time periods1.
The prior art of record does not teach or suggest determining an operation schedule for a cold storage enclosure based on an obtained logistics schedule for the enclosure that identifies inventory expected to arrive at or be distributed from the cold storage facility over the predetermined period of time in the future and a determined amount of energy to be added to the enclosure by the logistics schedule over a predetermined period of time in the future, in combination with a target temperature setpoint and a threshold temperature allowed for the enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        October 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Battson, Ehlers and Murayama were cited in the 1/6/22 IDS.